DETAILED ACTION
This action is in response to the amendment filed on 12/09/20.
Claims 21-40 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/ is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bryan (5,711,472) in view of Pruitt (4,930,503).
Regarding claims 21, 26-27 and 32, Bryan discloses a surgical stapling instrument, comprising: an elongate shaft (Fig. 1); and an end effector extending from said elongate shaft, wherein said end effector comprises: an anvil jaw (56); and a staple cartridge jaw (58) comprising a replaceable staple cartridge (280; Fig. 16), wherein said staple cartridge comprises: a proximal end; a distal end; a longitudinal slot (282; Figs. 23-24) extending from said proximal end toward said distal end; a first longitudinal row of staple cavities extending alongside said longitudinal slot, wherein said first longitudinal row comprises a first number of staple cavities; a second longitudinal row of Pruitt discloses a surgical stapler comprising first, second and third longitudinal rows of staple cavities, wherein a first number of staple cavities (6) is different than a third number of staple cavities (6; Fig. 6) for the purposes of efficiently sealing and blocking blood vessels during a surgical stapling operation. It would have been obvious to one having ordinary skills in the art to have provided Bryan’s row of staples with different numbers of staple cavities as taught by Pruitt in order to efficiently seal blood vessels.
Regarding claims 22-25, 28-31 and 33-36, Pruitt also shows wherein said first number of staple cavities (6) is the same as said second number of staple cavities (6; fig. 24); wherein said first number of staple cavities (6) is greater than said third number of staple cavities; wherein said second number of staple cavities (7) is different than said third number of staple cavities (6); and wherein said second number of staple cavities (6) is greater than said third number of staple cavities (Fig. 23).
Allowable Subject Matter
Claims 37 and 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/09/20 have been fully considered but they are not persuasive. Applicant contends that Pruitt fails to disclose as to varying the number of staples within each longitudinal row. This is not found persuasive by the Examiner. Pruitt shows different number of staples between each longitudinal row as shown in Fig. 6. The fact that Pruitt shows different staple sizes is irrelevant since claim 21 does not disclose staple having the same size.
For the reasons above, the grounds of rejection are deemed proper.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731